IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

TMS LOGISTICS,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-3007

DAVID LAYCOCK,

      Respondent.

_____________________________/

Opinion filed November 6, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

E.T. Fernandez, III, Sorena S. Fallin, and Erin-Elizabeth Dolan of Fernandez Trial
Lawyers, P.A., Jacksonville, for Petitioner.

Michelline H. Ruth and William W. Kurtz, Jr. of the Law Offices of Ronald E.
Sholes, P.A., Jacksonville, for Respondent.




PER CURIAM.

      DENIED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.